Exhibit 10.16



 
Amendment #1 to Management Agreement
 


This Amendment, dated as of February 10, 2005, amends the Management Agreement
(the “Original THL Management Agreement”) dated August 27, 2004, by and among
Nortek Holdings, Inc., a Delaware corporation formerly named THL Buildco
Holdings, Inc. (“Holdings”), Nortek, Inc., a Delaware corporation and a
wholly-owned subsidiary of Holdings (the “Company”), and THL Managers V, LLC, a
Delaware limited liability company (the “Sponsor”).


Whereas, Holdings and its owner(s) have decided to effect a recapitalization
transaction pursuant to which: (i) THL-Nortek Investors, LLC will transfer to
NTK Holdings, Inc., a new Delaware corporation (“NTK Holdings”), all of the
outstanding shares of Holdings in exchange for the issuance to THL-Nortek
Investors, LLC of shares of the common stock of NTK Holdings, as a result of
which exchange NTK Holdings will become a wholly-owned subsidiary of THL-Nortek
Investors, LLC and Holdings will become a wholly-owned subsidiary of NTK
Holdings, and (ii) NTK Holdings will issue and sell certain discount notes, it
being contemplated that a portion of the proceeds from such issuance will be
used to pay a dividend to THL-Nortek Investors, LLC which, in turn, will make a
distribution to its members; and


Whereas, Holdings, the Company and the Sponsor believe it to be in their
respective best interests that they enter into this Amendment;


Now, therefore, in consideration of foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree that:


1. Amendment to Section 3. The Original THL Management Agreement is hereby
amended by deleting from the third sentence of Section 3 of the Original THL
Management Agreement the words “equity securities of the Company or Holdings”
and replacing them with the words “equity securities of the Company, Holdings or
NTK Holdings, Inc.”


2. Effectiveness; Continuing Effect of Other Provisions. This Amendment will
take effect from and as of the time of the exchange of shares described in the
recitals of this Amendment. Subject to the changes implemented by this
Amendment, the Original THL Management Agreement remains in full force and
effect.


3. Counterparts. This Amendment may be signed in one or more counterparts and by
separate parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which together shall constitute one and
the same agreement.


4. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the domestic substantive laws of the State of New York without
giving effect to any choice or conflict of law provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.


IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
on its behalf as an instrument under seal as of the date first above written by
its officer or representative thereunto duly authorized.
 
NORTEK HOLDINGS, INC.
 
By: /s/ Kevin W. Donnelly                                  
Name: Kevin Donnelly
Title: Vice President, General Counsel and Secretary


 
NORTEK, INC.
 
By: /s/ Kevin W. Donnelly                                 
Name: Kevin Donnelly
Title: Vice President, General Counsel and Secretary




THL MANAGERS V, LLC
 
By: Thomas H. Lee Partners, L.P., its Managing Member
 
By: THL Equity Advisors V, L.P., its

   
General Partner

 
By: /s/ Anthony J. DiNovi                              
Name: Anthony J. DiNovi
Title: Managing Director


Accepted, acknowledged and approved:






/s/ Richard L. Bready                                            
Richard Bready, individually (including, for
purposes of Section 11.5 of the Securityholders
Agreement dated as of August 27, 2004 among
THL-Nortek Investors, LLC and the
Securityholders party thereto)